Citation Nr: 0428424	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant's daughter and son-in-law


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had honorable active service from January 1944 to 
December 1945, and was a prisoner of war of the German 
government from November 1944 to May 1945.  He died in July 
2001.  The appellant is the veteran's widow.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to service connection 
for the cause of death.  The appellant has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

At the time of his death, the veteran had an appeal pending 
on the issues of entitlement to service connection for 
tinnitus and a separate compensable rating for a psychiatric 
disorder.  (He had been service-connected for a duodenal 
ulcer with mild anxiety.)  The appellant has expressed a 
desire to continue this appeal for the purpose of accrued 
benefits.  The RO issued a statement of the case on the issue 
of an increased rating for duodenal ulcer with mild anxiety, 
and the appellant did not appeal, but the statement of the 
case did not address the claim for service connection for 
tinnitus for the purpose of accrued benefits.  This matter is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

The appellant's representative has argued that the recent VA 
medical opinion did not address the issue of whether the 
veteran's service-connected disabilities contributed to his 
death.  The Board concurs with the representative's argument.  
Moreover the representative has requested that records from 
copies of all treatment records of the veteran from the 
Kerrville, Texas, VA Medical Center be associated with the 
veteran's claims file.  These records should also be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

1.  The RO should obtain and associate 
with the claims folder copies of all of 
the veteran's treatment records at the 
Kerrville, Texas, VA Medical Center for 
his terminal hospitalization  Please 
request notes, discharge summaries, 
consults, vitals, medications, lab 
reports, imaging, procedures, problem 
lists, examination reports, diagnostic 
studies including blood work, 
transfusions, pharmacy records, nurses' 
notes and treatment consent/authorization 
forms or other medical records.

2.  After the development requested has 
been completed, the RO should make 
arrangements to return the claims file to 
the VA physician who provided the 
December 13, 2002, VA memorandum opinion 
(or, if unavailable, to another 
appropriate VA doctor) for an addendum.  
After reviewing the record in conjunction 
with the additional evidence the 
physician is requested to indicate 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any of the veteran's 
service-connected disabilities (a 
duodenal ulcer with mild anxiety, 
residuals of shell fragment wounds of the 
left buttock and thigh, and left sciatic 
neuritis) contributed to the veteran's 
death.  This includes the effects of 
debilitation and general impairment of 
health.  Particular attention is invited 
to the contention that the veteran was 
suffering a bleeding ulcer in the months 
prior to death.  In addition, the 
physician should state whether the 
veteran had ischemic heart disease, and 
if so, whether it contributed to his 
death.  The rationale for any opinion 
should be included in the addendum.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

